DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/28/19 has/have been acknowledged and is/are being considered by the Examiner.
Claim Rejections -  35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5, 15-16 and 27-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1, 12 and 24 state that the first parameter and the second therapy parameters set a first intensity and the second value of the first therapy parameter and the second value of the second therapy parameter set a second intensity greater than or equal to the first.  Therefore, it is unclear how the limitations of claims 4-5, 15-16 and 27-28 further limit the claims as they require the second parameter to be decreased in value, thereby allowing for the intensity to be . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-9, 11-12, 14, 18-20, 22-24, 26, 30-32 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Libbus et al. (U.S. Pub. 2016/0129259 hereinafter “Libbus”).
Regarding claims 1, 12 and 24, Libbus discloses a system and method comprising: responsive to each of a plurality of user input entries (e.g. ¶80) to increase electrical stimulation therapy intensity (e.g. 1001), holding a value of a first therapy parameter (e.g. PW) substantially constant and increasing a value of a second therapy parameter (e.g. PA; 1002); responsive to receiving a user input entry to increase electrical stimulation therapy intensity that causes a present value of the second therapy 
Regarding claims 3, 14 and 26, Libbus further discloses wherein the first therapy parameter comprises a pulse width (PW) and the second therapy parameter comprises a pulse amplitude (e.g. current output; See Fig. 10).
Regarding claims 7, 18 and 30, Libbus further discloses wherein responsive to each of a plurality of user input entries to increase electrical stimulation therapy intensity, holding a value of a first therapy parameter substantially constant and increasing a value of a second therapy parameter comprises: determining a value of the increased electrical stimulation therapy intensity (e.g. ¶76); determining a scaling factor to apply to the value of the second therapy parameter to increase the value of the second therapy parameter based on the value of the increased electrical stimulation therapy intensity (e.g. ¶76; “scaling factor can be 1 and is set by the user in determining the increase increment, it is further noted that this limitation is not used again”); determining that the increased value of the second therapy parameter is less than or 
Regarding claims 8, 19 and 31, Libbus further discloses determining that increasing the value of the second therapy parameter from the present value results in increasing the value of the second therapy parameter to be greater than the threshold value for the second therapy parameter (step 1011; “if the value is greater than the threshold, the system goes to the next step”).
Regarding claims 9, 20 and 32, Libbus further discloses wherein determining that increasing the value of the second therapy parameter from the present value results in increasing the value of the second therapy parameter to be greater than the threshold value for the second therapy parameter comprises: determining an initial value for the second therapy parameter such that the initial value for the second therapy parameter and the value for the first therapy parameter result in electrical simulation therapy intensity equal to the value of the increased electrical stimulation therapy intensity (e.g. 1011; “step determines the second value and if it is greater than the max, while the first value is kept at its max”); and determining that the initial value for the second therapy parameter is greater than the threshold value for the second therapy parameter to determine that increasing the value of the second therapy parameter from the present value results in increasing the value of the second therapy parameter to be greater than the threshold value for the second therapy parameter (e.g. 1011; “if the value is at its 
Regarding claim 22, Libbus further discloses that an implantable medical device (IMD), wherein the IMD comprises the memory and the processing circuitry (e.g. 12; see Figs. 1-2A; ¶¶ 32-34).
Regarding claims 11, 23 and 34, Libbus further discloses wherein holding the value of the first therapy parameter substantially constant and increasing the value of a second therapy parameter comprises holding the value of the first therapy parameter constant and increasing the value of the second therapy parameter (e.g. 1011; “step determines the second value while the first value is kept at its max”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libbus et al. (U.S. Pub. 2016/0129259 hereinafter “Libbus”).
Libbus discloses the claimed invention including that the preferred embodiment can be modified without departing from the scope and spirit of the invention in paragraph 135 but fails to explicitly state that the order in which the parameters are changed includes modifying the pulse width first and the pulse amplitude second.   .
Allowable Subject Matter
Claims 6, 10, 17, 21, 29 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/REX R HOLMES/Primary Examiner, Art Unit 3792